Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of the date set
forth on the signature page hereto, is made by and between Marathon Patent
Group, Inc., a Nevada corporation (the “Company”), and the undersigned
purchasers (the “Purchasers”).

 

R E C I T A L S

 

WHEREAS, in connection with that certain Unit Purchase Agreement of even date
herewith by and between the Company and the Purchasers (the “Purchase
Agreement”), the Purchasers purchased from the Company, certain units (the
“Units”), each Unit consisting of (a) a convertible promissory note (the
“Notes”), convertible into shares of common stock, par value $0.0001 (the
“Common Stock”) of the Company and (b) for each Conversion Share, one warrant to
purchase a share of Common Stock (the “Warrant”) as set forth in the Purchase
Agreement.

 

WHEREAS, to induce the Purchasers to purchase the Units, the Company has agreed
to grant the Purchasers certain rights with respect to registration of
Registrable Securities under the Securities Act pursuant to the terms of this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, the Company and the Purchasers hereby covenant and agree as
follows:

 

1.                                      Certain Definitions. Capitalized terms
used and not defined have the meanings given to such terms in the Purchase
Agreement. As used in this Agreement, the following terms shall have the
following respective meanings:

 

“Agreement” shall have the meaning set forth in the Preamble hereof.

 

“Automatic Registration Statement” shall have the meaning set forth in
Section 3(a) of this Agreement.

 

“Effectiveness Date” shall mean that date that is 90 days from the Closing Date.

 

“Effectiveness Period” shall have the meaning set forth in Section 3(a) of this
Agreement.

 

“Event” shall have the meaning set forth in Section 3(c) of this Agreement.

 

“Event Date” shall have the meaning set forth in Section 3(c) of this Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Registrable Securities” shall have the meaning set forth in
Section 4(a) of this Agreement.

 

1

--------------------------------------------------------------------------------


 

“Filing Date” shall mean that date which is 30 days from the Closing Date, and,
with respect to any additional Registration Statements which may be required
herein, the earliest practical date on which the Company is permitted by SEC
Guidance to file such additional Registration Statement related to the
Registrable Securities.

 

“Purchaser Representative” shall mean legal counsel appointed to represent the
Purchasers.

 

“Order of Cutback” shall have the meaning set forth in Section 3(a) of this
Agreement.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Register,” “registered” and “registration” each shall refer to a registration
of the Registrable Securities effected by preparing and filing a Registration
Statement or statements or similar documents in compliance with the Securities
Act and the declaration or ordering of effectiveness of such Registration
Statement or document by the Commission.

 

“Registrable Securities” shall mean (a) all Conversion Shares issuable upon the
conversion of the Notes issued in the Offering (without regard to any conversion
limitations therein), (b) all Warrant Shares issuable upon exercise of the
Warrants issued in the Offering (without regard to any exercise limitations
therein), and (c) any securities issued or then issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing; provided, however, that any such Registrable Securities shall
cease to be Registrable Securities (i) when subject to an effective Registration
Statement under the Securities Act as provided for hereunder, (ii) upon any sale
pursuant to a Registration Statement or Rule 144 under the Securities Act or
(iii) at such time such securities become eligible for resale without volume or
manner-of-sale restrictions and without current public information pursuant to
Rule 144.

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Sections 3 or 4 and any additional registration statements
contemplated herein, including (in each case) the Prospectus, amendments and
supplements to any such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in any such registration
statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

2

--------------------------------------------------------------------------------


 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 

3.                               Automatic Registration.

 

(a)                                 On or prior to the Filing Date, the Company
shall prepare and file with the Commission a registration statement (the
“Automatic Registration Statement”) covering the resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. The Automatic Registration Statement required hereunder shall be on
Form S-1 or Form S-3, as applicable, and shall contain substantially the “Plan
of Distribution” attached hereto as Annex A. Subject to the terms of this
Agreement, the Company shall use its reasonable best efforts to cause the
Automatic Registration Statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof, but in any event not later
than the Effectiveness Date, and shall use its best efforts to keep the
Automatic Registration Statement continuously effective under the Securities Act
until the earlier of the date when all Registrable Securities covered by the
Registration Statement have been sold thereunder or pursuant to Rule 144 or
(ii) may be sold without volume or manner-of-sale restrictions pursuant to
Rule 144 and without the requirement for the Company to be in compliance with
the current public information requirement under Rule 144, as determined by
counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Company’s transfer agent and the Purchaser (the
“Effectiveness Period”). The maximum amount of Registrable Securities that may
be included in the Automatic Registration Statement at any one time shall be
limited by Rule 415 or as may otherwise be required by the Commission. In the
event that there is a limitation by the Commission on the number of Registrable
Securities that may be included for registration on the Automatic Registration
Statements at one time, the removal of the securities shall be applied, first to
the Warrant Shares on a pro rata basis then, to the Conversion Shares on a pro
rata basis (the “Order of Cutback”). In the event, any Registrable Securities
shall be removed from the Registration Statement, the Company shall promptly
advise any Purchaser holding such Registrable Securities and use its best
efforts to file an additional Automatic Registration Statement covering such
ineligible Registrable Securities, on a pro-rata basis, within 30 days of the
date such securities become eligible for registration, which date shall be
determined by the Commission, and shall use its best efforts to cause such
Automatic Registration Statement to be declared effective by the Commission as
soon as reasonably practicable.

 

(b)                                 At any time after the Automatic Registration
Statement has become effective, the Company may, upon giving prompt written
notice of such action to the Purchasers, suspend the use of any such Automatic
Registration Statement if, in the good faith judgment of the Company, the use of
the Automatic Registration Statement covering the Registrable Securities would
be detrimental to the Company or its stockholders at such time and the Company
concludes, as a result, that it is in the best interests of the Company or its
stockholders to suspend the use of such Automatic Registration Statement at such
time. The Company shall have the right to suspend such Automatic Registration
Statement for a period of not more than thirty (30) consecutive days from the
date the Company notifies the Purchasers of such suspension, with such
suspension not to exceed an aggregate of sixty (60) days (whether or not
consecutive) during any 12-month period.  In the case of the suspension of any
effective Automatic Registration Statement, the Purchasers, immediately upon
receipt of notice thereof from the Company, will discontinue any sales of
Registrable Securities pursuant to such Registration Statement until advised in
writing by the Company that the use of such Automatic Registration Statement may
be resumed.

 

3

--------------------------------------------------------------------------------


 

(c)                                  If: (i) the Automatic Registration
Statement is not filed on or prior to its Filing Date (if the Company files the
Automatic Registration Statement without affording the Purchaser Representative
the opportunity to review and comment on the same as required by
Section 5(a) herein, the Company shall be deemed to have not satisfied this
clause (i)), (ii) a Registration Statement registering for resale all of the
Registrable Securities is not declared effective by the Commission by the
Effectiveness Date (unless the reason for such non-registration of all or any
portion of the Registrable Securities is as a result of SEC Guidance under
Rule 415 or similar rule which limits the number of Registrable Securities which
may be included in a registration statement with respect to the Purchasers), or
(iii) after the effective date of a Registration Statement, such Registration
Statement ceases for any reason to remain continuously effective as to all
Registrable Securities included in such Registration Statement, or the
Purchasers are otherwise not permitted to utilize the prospectus therein to
resell such Registrable Securities, for more than ten (10) consecutive calendar
days or more than an aggregate of fifteen (15) calendar days during any 12-month
period (any such failure or breach being referred to as an “Event”, and for
purposes of clause (i), the date on which such Event occurs, and for purpose of
clause (ii) the date on which such ten (10) or fifteen (15) calendar day period,
as applicable, is exceeded being referred to as an “Event Date”), then, in
addition to any other rights the Purchasers may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Purchaser an
amount in cash, as partial liquidated damages and not as a penalty, equal to
1.0% of the aggregate purchase price paid by such Purchaser pursuant to the
Purchase Agreement. The parties agree that the maximum aggregate liquidated
damages payable to a Purchaser under this Agreement shall be 10% of the
aggregate Purchase Price paid by such Purchaser pursuant to the Purchase
Agreement. The partial liquidated damages pursuant to the terms hereof shall
apply on a daily pro rata basis for any portion of a month prior to the cure of
an Event. Notwithstanding the foregoing, no payments shall be owed with respect
to any period during which all of the holder’s Registrable Shares may be sold by
such holder under Rule 144 without volume or manner-of-sale restrictions
pursuant to Rule 144 and without the requirement for the Company to be in
compliance with the current public information requirement under Rule 144.

 

4.                                      Registration Procedures.  If and
whenever the Company is required to effect the registration of any Registrable
Securities under the terms herein, the Company will:

 

(a)                                  not less than five (5) business days prior
to the filing of each Registration Statement and not less than one (1) business
day prior to the filing of any related Prospectus or any amendment or supplement
thereto (including any document that would be incorporated or deemed to be
incorporated therein by reference), (i) furnish to each seller of Registrable
Securities, copies of all such documents proposed to be filed, which documents
(other than those incorporated or deemed to be incorporated by reference) will
be subject to the review of such sellers, and (ii) cause its officers and
directors, counsel and independent registered public accountants to respond to
such inquiries as shall be necessary, in the reasonable opinion of respective
counsel to each seller of Registrable Securities, to conduct a reasonable
investigation within the meaning of the Securities Act.

 

(b)                                 prepare and file with the Commission the
Registration Statement with respect to such securities and use its best efforts
to cause such Registration Statement to become effective in an expeditious
manner;

 

4

--------------------------------------------------------------------------------


 

(c)                                  (i) prepare and file with the Commission
such amendments, including post-effective amendments, to a Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep a Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities, (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement (subject to the terms of this Agreement), and, as so supplemented or
amended, to be filed pursuant to Rule 424, (iii) respond as promptly as
reasonably possible to any comments received from the staff of the Commission
with respect to a Registration Statement or any amendment thereto and provide as
promptly as reasonably possible to each seller of Registrable Securities true
and complete copies of all correspondence from and to the Commission relating to
a Registration Statement (provided that, the Company shall excise any
information contained therein which would constitute material non-public
information regarding the Company), and (iv) comply in all material respects
with the applicable provisions of the Securities Act and the Exchange Act, with
respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by each
seller of Registrable Securities thereof set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented;

 

(d)                                 furnish to each seller of Registrable
Securities and to each underwriter such number of copies of the Registration
Statement and the Prospectus included therein (including each preliminary
prospectus) as such persons reasonably may request in order to facilitate the
intended disposition of the Registrable Securities covered by such Registration
Statement;

 

(e)                                  if during the Effectiveness Period, the
number of Registrable Securities at any time exceeds 100% of the number of
shares of Common Stock then registered in a Registration Statement, then the
Company shall file an additional Registration Statement covering such ineligible
Registrable Securities, on a pro-rata basis, within 60 days of the date such
securities become eligible for registration, which date shall be determined by
the Commission, and shall use its best efforts to cause such Registration
Statement to be declared effective by the Commission as soon as reasonably
practicable;

 

(f)                                   use its commercially reasonable efforts to
list the Registrable Securities covered by such Registration Statement with any
securities exchange on which the common stock of the Company is then listed;

 

(g)                                  immediately notify each seller of
Registrable Securities and each underwriter under such Registration Statement,
at any time when a Prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event of which the Company has
knowledge as a result of which the Prospectus contained in such Registration
Statement, as then in effect, includes any untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing and promptly amend or supplement such Registration Statement to correct
any such untrue statement or omission;

 

(h)                                 if the offering is an underwritten offering,
enter into a written agreement with the managing underwriter selected in the
manner herein provided in such form and containing such provisions as are usual
and customary in the securities business for such an arrangement between such
underwriter and companies of the Company’s size and investment stature,
including, without limitation, customary indemnification and contribution
provisions;

 

5

--------------------------------------------------------------------------------


 

(i)                                     if the offering is an underwritten
offering, at the request of any seller of Registrable Securities, furnish to
such seller on the date that Registrable Securities are delivered to the
underwriters for sale pursuant to such registration: (i) a copy of an opinion,
dated such date, of counsel representing the Company for the purposes of such
registration, addressed to the underwriters, stating that such Registration
Statement has become effective under the Securities Act and that (A) to the
knowledge of such counsel, no stop order suspending the effectiveness thereof
has been issued and no proceedings for that purpose have been instituted or are
pending or contemplated under the Securities Act, (B) the Registration
Statement, the related Prospectus and each amendment or supplement thereof
comply as to form in all material respects with the requirements of the
Securities Act (except that such counsel need not express any opinion as to
financial statements or other financial or statistical information contained
therein) and (C) to such other effects as reasonably may be requested by counsel
for the underwriters; and (ii) a copy of a letter dated such date from the
independent public accountants retained by the Company, addressed to the
underwriters, stating that they are independent registered public accountants
within the meaning of the Securities Act and that, in the opinion of such
accountants, the financial statements of the Company included in the
Registration Statement or the Prospectus, or any amendment or supplement
thereof, comply as to form in all material respects with the applicable
accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five business days prior to the date of such letter)
with respect to such registration as such underwriters reasonably may request;

 

(j)                                    promptly notify each seller of
Registrable Securities of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose and make every reasonable effort to prevent the
issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible time;

 

(k)                                 take all actions reasonably necessary to
facilitate the timely preparation and delivery of certificates (not bearing any
legend restricting the sale or transfer of such securities) representing the
Registrable Securities to be sold pursuant to the Registration Statement and to
enable such certificates to be in such denominations and registered in such
names as each seller of Registrable Securities or any underwriters may
reasonably request; and

 

(l)                                     take all other reasonable actions
necessary to expedite and facilitate the registration of the Registrable
Securities pursuant to the Registration Statement.

 

5.                                      Obligations of Purchasers.  The
Purchasers shall furnish to the Company such information regarding such
Purchasers, the number of Registrable Securities owned and proposed to be sold
by them, the intended method of disposition of such securities and any other
information as shall be required to effect the registration of the Registrable
Securities, and cooperate with the Company in preparing the Registration
Statement and in complying with the requirements of the Securities Act.

 

6.                                      Expenses.

 

(a)                                 All expenses incurred by the Company in
complying with Section 3 including, without limitation, all registration and
filing fees (including the fees of the Commission and any other regulatory body
with which the Company is required to file), printing expenses, fees and
disbursements of counsel and independent public accountants for the Company,
fees and expenses incurred in connection with complying with state securities or
“blue sky” laws, and fees of transfer agents and registrars are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of Registrable Securities are called “Selling Expenses.”

 

(b)                                 The Company will pay all Registration
Expenses in connection with any Registration Statement filed hereunder, and the
Selling Expenses in connection with each such Registration Statement shall be
borne by the participating sellers in proportion to the number of Registrable
Securities sold by each or as they may otherwise agree.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything herein to the
contrary, at the request of any Purchaser, the Company shall cause its counsel
at the Company’s expense to prepare any and all legal opinions necessary for the
prompt removal of restrictive legends from certificates representing Registrable
Securities as, when and to the extent such legends may be removed in compliance
with the Securities Act and/or Rule 144.

 

9.                                      Indemnification and Contribution.

 

(a)                                 In the event of a registration of any of the
Registrable Securities under the Securities Act pursuant to the terms of this
Agreement, the Company will indemnify and hold harmless and pay and reimburse,
each seller of such Registrable Securities thereunder, each underwriter of such
Registrable Securities thereunder and each other person, if any, who controls
such seller or underwriter within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which such seller,
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Registration Statement
under which such Registrable Securities were registered under the Securities Act
pursuant hereto or any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation or alleged violation of the Securities Act or any state
securities or “blue sky” laws and will reimburse each such seller, each such
underwriter and each such controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, that the Company will
not be liable in any such case if and to the extent that any such loss, claim,
damage or liability arises out of or is based upon the Company’s reliance on an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by any such seller, any such
underwriter or any such controlling person in writing specifically for use in
such Registration Statement or prospectus.

 

(b)                                 In the event of a registration of any of the
Registrable Securities under the Securities Act pursuant hereto, each seller of
such Registrable Securities thereunder, severally and not jointly, will
indemnify and hold harmless the Company, each person, if any, who controls the
Company within the meaning of the Securities Act, each officer of the Company
who signs the Registration Statement, each director of the Company, each
underwriter and each person who controls any underwriter within the meaning of
the Securities Act, against all losses, claims, damages or liabilities, joint or
several, to which the Company or such officer, director, underwriter or
controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon reliance on any untrue statement or
alleged untrue statement of any material fact contained in the registration
statement under which such Registrable Securities were registered under the
Securities Act pursuant hereto or any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such officer, director,
underwriter and controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided that such seller will be liable
hereunder in

 

7

--------------------------------------------------------------------------------


 

any such case if and only to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with information pertaining to such seller, as such, furnished in
writing to the Company by such seller specifically for use in such Registration
Statement or prospectus; and provided, further, that the liability of each
seller hereunder shall be limited to the proceeds received by such seller from
the sale of Registrable Securities covered by such Registration Statement.
Notwithstanding the foregoing, the indemnity provided in this Section 9(b) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or expense if such settlement is effected without the consent of such
indemnified party and provided further, that the Company shall not be liable in
any such case to the extent that any such loss, claim, damage or liability (or
action in respect thereof) arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission in such Registration
Statement, which untrue statement or alleged untrue statement or omission or
alleged omission is completely corrected in an amendment or supplement to the
Registration Statement and the undersigned indemnitees thereafter fail to
deliver or cause to be delivered such Registration Statement as so amended or
supplemented prior to or concurrently with the sale of the Registrable
Securities to the person asserting such loss, claim, damage or liability (or
actions in respect thereof) or expense after the Company has furnished the
undersigned with the same and provided however in no event shall an indemnity
under this Section 9(b) exceed the net proceeds received by such seller upon the
sale of the Registrable Securities giving rise to such indemnification
obligation.

 

(c)                                  Promptly after receipt by an indemnified
party hereunder of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability which it may have to such indemnified party other than under this
Section and shall only relieve it from any liability which it may have to such
indemnified party under this Section if and to the extent the indemnifying party
is materially prejudiced by such omission. In case any such action shall be
brought against any indemnified party and it shall notify the indemnifying party
of the commencement thereof, the indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party,
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof,  the indemnifying party
shall not be liable to such indemnified party under this Section 9 for any legal
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation and of liaison with
counsel so selected; provided that if the defendants in any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded based upon written advice of its counsel that
there may be reasonable defenses available to it that are different from or
additional to those available to the indemnifying party or if the interests of
the indemnified party reasonably may be deemed to conflict with the interests of
the indemnifying party, the indemnified party shall have the right to select a
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
indemnifying party as incurred.

 

8

--------------------------------------------------------------------------------


 

(d)                                        In order to provide for just and
equitable contribution to joint liability under the Securities Act in any case
in which either (i) any holder of Registrable Securities exercising rights under
this Agreement, or any controlling person of any such holder, makes a claim for
indemnification pursuant to this Section but it is judicially determined (by the
entry of a final judgment or decree by a court of competent jurisdiction and the
expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section provides for indemnification in such case, or
(ii) contribution under the Securities Act may be required on the part of any
such selling holder or any such controlling person in circumstances for which
indemnification is provided under this Section; then, and in each such case, the
Company and such holder will contribute to the aggregate losses, claims, damages
or liabilities to which they may be subject (after contribution from others) in
such proportion so that such holder is responsible for the portion represented
by the percentage that the public offering price of its Registrable Securities
offered by the Registration statement bears to the public offering price of all
securities offered by such Registration statement, and the Company is
responsible for the remaining portion; provided, that, in any such case, (A) no
such holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered by it pursuant to such
Registration statement and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 12(f) of the Securities Act)
will be entitled to contribution from any person or entity who was not guilty of
such fraudulent misrepresentation.

 

10.                               Changes in Capital Stock. If, and as often as,
there is any change in the capital stock of the Company by way of a forward or
reverse stock split, stock dividend, combination or reclassification, or through
a merger, consolidation, reorganization or recapitalization, or by any other
means, appropriate adjustment shall be made in the provisions hereof so that the
rights and privileges granted hereby shall continue as so changed.

 

11.                               Representations and Warranties of the Company.
The Company represents and warrants to the Purchasers as follows:

 

(a)                                        The execution, delivery and
performance of  this Agreement by the Company have been duly authorized by all
requisite corporate action and will not violate any provision of law, any order
of any court or other agency of government, the Certificate of Incorporation or
Bylaws of the Company or any provision of any indenture, agreement or other
instrument to which it or any or its properties or assets is bound, conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any such indenture, agreement or other instrument or
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of the properties or assets of the Company or its
subsidiaries.

 

(b)                                        This Agreement has been duly executed
and delivered by the Company and  constitutes the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, subject to
any applicable bankruptcy, insolvency or other laws affecting the rights of
creditors generally and to general equitable principles and the availability of
specific performance.

 

12.                               Rule 144 Requirements. The Company agrees to:

 

(a)                                        while the Purchasers own any
Registrable Securities, make and keep current public information about the
Company available, as those terms are understood and defined in Rule 144 under
the Securities Act; and

 

(b)                                        while the Purchasers own any
Registrable Securities, file with the Commission in a timely manner all reports
and other documents required of the Company under the Securities Act and the
Exchange Act; and

 

(c)                                         take such action, including the
voluntary registration of its Common Stock under Section 12 of the Exchange Act,
as is necessary to enable the Investors to utilize Form S-1 or S-3 for the sale
of their Registrable Securities, which action has already been taken; and

 

9

--------------------------------------------------------------------------------


 

(d)                                        furnish to any Purchaser, so long as
the Purchaser owns any Registrable Securities, forthwith upon request (i) a
written statement by the Company that it has complied with the reporting
requirements of Rule 144 the Securities Act and the Exchange Act (at any time
after it has become subject to such reporting requirements), or that it
qualifies as a registrant whose securities may be resold pursuant to Form S-1 or
form S-3 (at any time after it so qualifies), (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company, and (iii) such other information as may be reasonably
requested in availing any Purchaser of any rule or regulation of the Commission
that permits the selling of any such securities without registration or pursuant
to such form.

 

13.                               Termination. All of the Company’s obligations
to register Registrable Shares under Section 3 hereof shall terminate upon the
date on which no Purchaser holds Registrable Securities or all of the
Registrable Securities are eligible for resale without volume or manner-of-sale
restrictions and without current public information pursuant to Rule 144.

 

14.                               Transfer or Assignment of Registration
Rights.  The rights to cause the Company to register Registrable Securities
pursuant to this Section 14 may be transferred or assigned, but only with all
related obligations by an Investor to a transferee or assignee who (a) acquires
at least 25,000 Shares (subject to appropriate adjustment for stock split, stock
dividends and combinations) from such transferring Purchaser, unless waived in
writing by the Company, or (b) holds Registrable Securities immediately prior to
such transfer or assignment, provided, that in the case of (a), (i) prior to
such transfer or assignment, the Company is furnished with written notice
stating the name and address of such transferee or assignee and identifying the
securities with respect to which such registration rights are being transferred
or assigned, (ii) such transferee or assignee agrees in writing to be bound by
and subject to the terms and conditions of this Agreement and (iii) such
transfer or assignment shall be effective only if immediately following such
transfer or assignment the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act.

 

15.                               Miscellaneous.

 

(a)                                        All covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto shall
bind and inure to the benefit of the respective successors and assigns of the
parties hereto (including without limitation transferees of any Registrable
Securities), whether so expressed or not.

 

(b)                                        All notices, requests, consents and
other communications hereunder shall be in made in accordance with the Purchase
Agreement.

 

(c)                                         This Agreement shall be governed by
and construed under the laws of the State of New York, without giving effect to
principles of conflicts of laws. The Company and Purchasers (i) agree that any
legal suit, action or proceeding arising out of or relating to this Agreement
shall be instituted exclusively in in New York State Supreme Court, County of
New York, or in the United States District Court for the Southern District of
New York, (ii) waive any objection which the Company or Purchasers may have now
or hereafter to the venue of any such suit, action or proceeding, and
(iii) irrevocably consent to the jurisdiction of any such federal or state court
in any such suit, action or proceeding. The Company and Purchasers further agree
to accept and acknowledge service of any and all process which may be served in
any such suit, action or proceeding and agree that service of process upon the
Company or Purchasers mailed by certified mail, return receipt requested,
postage prepaid, to, in the case of the Company, the Company’s address, and in
the case of the Purchaser, to the Purchaser’s address as set forth on the
Company’s books and records, shall be deemed in every respect effective service
of process upon the Company, in any such suit, action or proceeding. THE PARTIES
HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT OR
AGREEMENT CONTEMPLATED HEREBY.

 

10

--------------------------------------------------------------------------------


 

(d)                                        In the event of a breach by the
Company or by the Purchasers, of any of their obligations under this Agreement,
the Purchasers or the Company, as the case may be, in addition to being entitled
to exercise all rights granted by law and under this Agreement, including
recovery of damages, will be entitled to specific performance of its rights
under this Agreement. The Company and the Purchasers agree that monetary damages
would not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall waive the defense that a remedy at law would be adequate.

 

(e)                                         This Agreement may not be amended or
modified without the written consent of the Company and the Purchasers holding
two-thirds of the Registrable Securities.

 

(f)                                          Failure of any party to exercise
any right or remedy under this Agreement or otherwise, or delay by a party in
exercising such right or remedy, shall not operate as a waiver thereof. No
waiver shall be effective unless and until it is in writing and signed by the
party granting the waiver.

 

(g)                                         This Agreement may be executed in
two or more counterparts (including by facsimile or .pdf transmission) each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement, once executed by a party, may be
delivered to the other party hereto by facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.

 

(h)                                        If any provision of this Agreement
shall be held to be illegal, invalid or unenforceable, such illegality,
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render illegal, invalid or unenforceable any other
provision of this Agreement, and this Agreement shall be carried out as if any
such illegal, invalid or unenforceable provision were not contained herein.

 

(i)                                            This Agreement constitutes the
entire agreement among the Company and the Purchaser relative to the subject
matter hereof and supersedes in its entirety any and all prior agreements,
understandings and discussions with respect thereto.

 

(j)                                           The headings of the sections of
this Agreement are for convenience and shall not by themselves determine the
interpretation of this Agreement.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

Company Signature Page to the Registration Rights Agreement

 

 

MARATHON PATENT GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Dated:

 

, 2017

 

 

12

--------------------------------------------------------------------------------


 

Purchaser Signature Page to Registration Rights Agreement

 

Name of Purchaser:

 

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

13

--------------------------------------------------------------------------------


 

Annex A

 

Plan of Distribution

 

Each selling stockholder (the “Selling Stockholders”) of the securities and any
of their pledgees, assignees and successors-in-interest may, from time to time,
sell any or all of their securities covered hereby on any stock exchange, market
or trading facility on which the securities of the Company are traded or in
private transactions.  These sales may be at fixed or negotiated prices.  A
Selling Stockholder may use any one or more of the following methods when
selling securities:

 

·                       ordinary brokerage transactions and transactions in
which the broker-dealer solicits purchasers;

 

·                       block trades in which the broker-dealer will attempt to
sell the securities as agent but may position and resell a portion of the block
as principal to facilitate the transaction;

 

·                       purchases by a broker-dealer as principal and resale by
the broker-dealer for its account;

 

·                       an exchange distribution in accordance with the rules of
the applicable exchange;

 

·                       privately negotiated transactions;

 

·                       settlement of short sales entered into after the
effective date of the registration statement of which this prospectus is a part;

 

·                       in transactions through broker-dealers that agree with
the Selling Stockholders to sell a specified number of such securities at a
stipulated price per security;

 

·                       through the writing or settlement of options or other
hedging transactions, whether through an options exchange or otherwise;

 

·                       a combination of any such methods of sale; or

 

·                       any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell securities under Rule 144 under the
Securities Act, if available, rather than under the prospectus contained in a
Registration Statement.

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of securities, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.

 

In connection with the sale of the securities or interests therein, the Selling
Stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume.  The Selling
Stockholders may also sell securities short and deliver these securities to
close out their short positions, or loan or pledge the securities to
broker-dealers that in turn may sell these securities.  The Selling Stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of securities
offered by this prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

 

14

--------------------------------------------------------------------------------


 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the securities may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the securities purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act.  Each Selling Stockholder has
informed the Company that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the
securities. In no event shall any broker-dealer receive fees, commissions and
markups which, in the aggregate, would exceed eight percent (8%).

 

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the securities.  The Company has agreed to
indemnify the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

 

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder.  In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. The Selling Stockholders have advised us that there is no
underwriter or coordinating broker acting in connection with the proposed sale
of the resale securities by the Selling Stockholders.

 

We agree to keep the prospectus effective until the earlier of (i) the date on
which the securities may be resold by the Selling Stockholders without
registration and without regard to any volume or manner-of-sale limitations and
without current public information by reason of Rule 144 under the Securities
Act or any other rule of similar effect or (ii) all of the securities have been
sold pursuant to this prospectus or Rule 144 under the Securities Act or any
other rule of similar effect. The resale securities will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the resale securities covered
hereby may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.

 

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale securities may not simultaneously
engage in market making activities with respect to the common stock for the
applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution. In addition, the Selling Stockholders will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of securities of the common stock by the Selling
Stockholders or any other person.  We will make copies of this prospectus
available to the Selling Stockholders and have informed them of the need to
deliver a copy of this prospectus to each purchaser at or prior to the time of
the sale (including by compliance with Rule 172 under the Securities Act).

 

15

--------------------------------------------------------------------------------